


RADISYS CORPORATION
DEFERRED COMPENSATION PLAN


ADMINISTRATIVE COMMITTEE RESOLUTION
TO ADOPT
AMENDMENT NO. 2
 
The following Resolution was adopted by the Administrative Committee of the
RadiSys Corporation Deferred Compensation Plan:
WHEREAS, RadiSys Corporation (the “Company”) maintains the RadiSys Corporation
Deferred Compensation Plan (the “Plan”), as amended and restated effective
January 1, 2008;
WHEREAS, Section 9.1(b) of the Plan provides that the Administrative Committee
may adopt certain technical, clerical, conforming or clarifying amendments or
other changes to the Plan that it deems necessary or advisable; and
WHEREAS, the Administrative Committee deems it advisable to formalize the
amendment to the Plan with respect to the maximum deferral percentage for
director fees made by its acceptance of a director fees deferral commitment
effective as of January 1, 2009, in order to reconcile an inconsistency between
the Plan document and other operative documents, including various participant
materials.
NOW, THEREFORE, the second sentence of Section 3.3(b) of the Plan is amended to
read as follows:
“Notwithstanding the foregoing, effective as of January 1, 2009, the maximum
deferral amount shall be seventy-five percent (75%) of Salary, Bonus or Sales
Commissions and one hundred percent (100%) of Director Fees.”




--------------------------------------------------------------------------------




SIGNATURE


This Amendment shall be effective January 1, 2009.




 
 
 
RADISYS CORPORATION
Date:
November 11, 2009
 
By:
/s/ Cheryl Spencer
 
 
 
 
Cheryl Spencer
 
 
 
 
Sr. Director of Human Resources
 
 
 
Its:
Authorized Member of the Administrative Committee





